         Case 4:20-cv-03154-HSG Document 59 Filed 05/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                          1301 Clay Street
                                         Oakland, CA 94612
                                      ___________________
                                        www.cand.uscourts.gov

Susan Y. Soong                                                                    General Court Number
Clerk of Court                                                                            510-637-3530

                                            May 8, 2020


CASE TITLE: Loomer v. Facebook, Inc.

CASE NUMBER: 20-cv-03154-DMR

RECEIVED FROM: Southern District of Florida

TO COUNSEL OF RECORD:

         The above entitled action has been transferred to this District. All future filings should
reflect the above case number.

                                                                Sincerely,

                                                                Susan Y. Soong, Clerk



                                                                by: Jacquelyn Lovrin
                                                                Case Systems Administrator
                                                                (510) 637-1873
